DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The claimed invention is directed to optimizing hyperparameters of a neural network. 

Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims 1-7 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are various “part” such as “a sensitivity analysis part”, “an optimization part” and “a reconfiguration part” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claims 1-7 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Although claims 1-7 are all directed to one of the four statutory categories of invention, the claims recite a number of steps of calculating a sensitivity, “selects the optimization algorithm”, “reconfigures the neural network”, which could be performed in human mind or with a pen / a piece of paper. The dependent claims further recite steps for data manipulation related to the abstract idea of calculating certain values / parameters that are part of the abstract idea of mental process. These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mental process and/or mathematical relationships. 

Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception. The claims do not recite additional elements that amount to significantly more than the judicial exception. The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite additional elements, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

	Furthermore: an element found to amount to insignificant extra solution activity in step 2A of the subject matter eligibility analysis must be evaluate in step 2B to determine whether the element is well-understood, routine, and conventional. The step of receiving inputting data to a neural network is a routine step of data manipulation. This limitation is well-understood, routine and conventional in the field. Therefore, that recited element does not amount to significantly more than an abstract idea.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reimers et al. (“Optimal Hyperparameters for Deep LSTM-Networks for Sequence Labeling Tasks”, 2017, referred to as Reimers).

Regarding claim 1, Reimers discloses an arithmetic device which receives input data, a neural network, and a hyperparameter and optimizes the hyperparameter, the arithmetic device (Abstract, Section 6, computer implemented experiments for optimizing hyperparameters of LSTM neural networks) comprising: 
a sensitivity analysis part which inputs the input data to the neural network and calculates a sensitivity to a recognition accuracy of the neural network for each hyperparameter (Introduction, Section 7, evaluation Results: determining which hyperparameters are crucial to optimize and which are of less importance for different classification / recognition tasks. Note, a high impact on the performance / a low impact on the performance is claimed “a sensitivity to a recognition accuracy”); 
an optimization part which includes a plurality of kinds of optimization algorithms and selects the optimization algorithm according to the sensitivity to optimize the hyperparameter with the selected optimization algorithm (Section 2, Reimers evaluated results using several different optimization algorithms including grid search, randomized search, Bayesian optimization methods etc. to determine sensitivity / impact of a hyperparameter to performance; See details in Section 5, Evaluation mythology; Section 7, Evaluation results); and 
a reconfiguration part which reconfigures the neural network on a basis of the optimized hyperparameter (Section 6.1, Evaluated Hyperparameters, by selecting different neural network layers, number of recurrent nodes etc.).


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hinz et al. (“Speeding up the Hyperparameter Optimization of Deep Convolutional Neural Networks”, 2018, referred to as Hinz).

The examiner discovered a number of references related to optimizing hyperparameters of a neural network. All these references meet the broadly recited limitations of claim 1. The examiner presents a second anticipation rejection to show the broadness of claim 1. 

Regarding claim 1, Hinz discloses an arithmetic device which receives input data, a neural network, and a hyperparameter and optimizes the hyperparameter, the arithmetic device (Abstract, Section 4, a computer implemented experiments for evaluating importance of hyperparameters of deep convolutional neural networks by using different optimization algorithms) comprising:
 
a sensitivity analysis part which inputs the input data to the neural network and calculates a sensitivity to a recognition accuracy of the neural network for each hyperparameter (Section 4, evaluating importance of hyperparameters using different optimization algorithm. Fig. 2 shows the results. The higher the amount of variance in the validation error that is explained by a certain subset of hyperparameters, the higher its importance. If the explained variance is high this means it is important to find “good" values for this subset of hyperparameters, since a “bad" value will likely lead to suboptimal results. Conversely, hyperparameters that have little impact on the variance can be neglected in the optimization process, since they have little impact on the final performance. Note, an importance of a hyperparameter to a final performance is claimed “a sensitivity to a recognition accuracy”); 
an optimization part which includes a plurality of kinds of optimization algorithms and selects the optimization algorithm according to the sensitivity to optimize the hyperparameter with the selected optimization algorithm (Abstract, Section 3, Methodology, using different optimization algorithms including random search, TPE, SMAC, GA to optimize hyperparameters of a neural network; Fig. 5 shows results of using different optimization algorithms; Section 4, importance of hyperparameters by using random search, We define the importance of a subset of hyperparameters as the amount of variance it accounts for in the validation error); and 
a reconfiguration part which reconfigures the neural network on a basis of the optimized hyperparameter (Section 3, reconfiguring the neural network by using different layers, nodes; Fig. 3 shows validation error with different learning rate which is a hyperparameter; Fig. 4 shows validation errors with different learning rates and number of hidden layers).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reimers in view of Koch et al. (“Autotune: A Derivative-free Optimization Framework for Hyperparameter Tuning”, 2018, referred to as Koch). 

Reimers is a published research paper and omits some details of commonly known features. MPEP (2144.01) stated “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968)

Regarding claim 2, Reimers discloses optimizing hyperparameters of a neural network and determining importance / sensitivity of a hyperparameter by using different optimization algorithms (Section 1, Introduction, Section 7, evaluation results). Claim 2 is directed to evaluating a neural network (claimed “performs inference”). Reimers discloses evaluating different hyperparameter choices (Section 4, benchmark tasks; Section 5, evaluation methology; Section 7, evaluation results). Reimers discloses comparing various values with different thresholds (Sections 5-7). Reimers does not explicitly describes “outputs a neural network in which the inference error is less than a predetermined first threshold as an optimized neural network”.

Koch discloses an autotune system that executes different algorithm to optimize hyperparameters of a neural network (Section 2.1, Fig. 2, using different optimization algorithms to determine optimized hyperparameters). Koch shows misclassification error is reduced with hyperparameter optimization evaluations. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Reimers’ teaching with Koch’s teaching to determine an optimize neural network when misclassification error is below a certain value.  One having ordinary skill in the art would have been motivated to make such a modification to effectively turning a machine learning model (Koch, Abstract).

Regarding claim 3, Reimers in view of Koch further discloses wherein the accuracy determination part repeats processing of the sensitivity analysis part, the optimization part, and the reconfiguration part when the inference error is equal to or greater than the first threshold (Koch, section 2.1, Execution of the system is iterative in its processing, with each iteration containing the following steps: (1) Acquire new points from the solvers (2) Evaluate each of those points by calling the appropriate black-box functions (model training and validation),(3) Return the evaluated point values (model accuracy) back to the solvers,(4) Repeat). 

Regarding claim 4, Reimers in view of Koch further discloses:
a memory which temporarily stores intermediate data in a middle of calculation of the sensitivity analysis part, the optimization part, the reconfiguration part and the accuracy determination part (Reimers, Section 1, determining importance of a hyperparameters.  Koch, Section 2.1 - 2.2, search methods, using different optimization / search methods; a computer implemented system has memory to store intermediate data in a middle of calculation); 
a scheduler as a master for controlling slaves which are the sensitivity analysis part, the optimization part, the reconfiguration part, the accuracy determination part, and the memory; and an interconnect which connects the master and the slaves (Koch, Section 2.1, Hybrid solver manager (claimed “a scheduler”) select and run different optimization algorithms, see Fig. 2).

Regarding claim 5, Reimers in view of Koch further discloses:
wherein the optimization part includes a plurality of different kinds of optimization algorithms and selects any one of the plurality of optimization algorithms according to a range of the sensitivity (Reimers, section 2, different optimization algorithms; Section 6, evaluated hyperparameters; Koch, section 2, turning hyperparameters using different optimization algorithms).

Examiner’s Note
There is no rejection to claim 6 and claim 7 over prior art references. These dependent claims maybe allowable if overcome the rejection under 35 U.S.C. §101 set forth in this office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659